TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-11-00239-CR

Ex parte Jonathan Douglas Holt




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-11-300005, HONORABLE DAVID CRAIN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM
	Appellant Jonathan Douglas Holt no longer wishes to pursue his appeal and has filed
a motion to dismiss.  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).


Before Justices Puryear, Rose, and Goodwin
Dismissed on Appellant's Motion
Filed:   September 16, 2011
Do Not Publish